Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-27 rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea of computer code performing mathematical calculations. The claim(s) recite(s) a processor executing code using received data to generate utilization instructions or optimal battery deployment configuration. The processor receives data comprising a vehicle travel plan and real time battery status of a plurality of batteries in a plurality of vehicles and computes utilization instructions for using or recharging the batteries of the vehicles and then transmits the battery utilization instructions. This judicial exception is not integrated into a practical application because the claims recites generic a computer element comprising a processor; the generically recited processor does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the result of the manipulated data is transmitted, however no tangible result or action takes place as a result of the transmitted data (such as those disclosed in Claims 1 and 7 “controlling at least one switching circuit configured to electrically couple or de- couple each of the plurality of batteries to each other and/or to an engine of the electric vehicle according to the received battery utilization instructions to use and/or recharge the respective battery.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAKITANI  et al. (US 2019/0241090 A1, hereinafter WAKITANI) in view of BOTTS et al. (US 2020/0130511 A1, hereinafter BOTTS).
As per claims 1 and 7, WAKITANI discloses a battery controller of an electric vehicle configured for:
receiving battery utilization instructions computed by a remote battery management system for using and/or recharging each of a plurality of replaceable rechargeable batteries installed in an electric vehicle for powering the electric vehicle (See Fig.5, Step#SB6-SB10 and Pars.173-174, disclose that the server determines that the vehicle will not make it to the charging station, the server sends control instructions to vehicle controller 13 which controls the vehicle load to reduce battery power consumption such that the vehicle can make it to the recommended station. The server also sends charging station information to the vehicle controller to route the vehicle towards the station). However, WAKITANI does not disclose controlling at least one switching circuit configured to electrically couple or de- couple each of the plurality of batteries to each other and/or to an engine of the electric vehicle according to the received battery utilization instructions to use and/or recharge the respective battery.
BOTTS discloses a vehicle control system controlling at least one switching circuit configured to electrically couple or de- couple each of the plurality of batteries to each other and/or to an engine of the electric vehicle according to the received battery utilization instructions to use and/or recharge the respective battery (See Fig.4B, Steps#492, 494, 495 and 497, disclose the control system based on the vehicle load controls switching mechanism such that the batteries provide power to the motors, receive power from the motors or  transfer charge from one battery to another. BOTTS further discloses the control process may done in a client-server model).
WAKITANI and BOTTS are analogous art since they both deal with electric vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of WAKITANI with that of BOTTS by controlling at least one switching circuit configured to electrically couple or de- couple each of the plurality of batteries to each other and/or to an engine of the electric vehicle according to the received battery utilization instructions to use and/or recharge the respective battery for the benefit  optimizing battery performance.

As per claim 2, WAKITANI and BOTTS disclose the battery controller of claim 1 as discussed above, wherein the battery utilization instructions received for using a respective battery include instructions to use the respective battery for powering the electric vehicle according to at least one usage rule (See BOTTS, Fig.4B, Step#492, disclose using the batteries to drive the first drive motor of the vehicle).

As per claim 3, WAKITANI and BOTTS disclose the battery controller of claim 1 as discussed above, wherein the battery utilization instructions received for recharging a respective battery include instructions to recharge the respective battery from at least another one of the plurality of batteries according to at least one charging rule (See BOTTS, Fig.4B, Step#494, disclose transferring energy from one battery to another).

As per claim 4, WAKITANI and BOTTS disclose the battery controller of claim 1 as discussed above, wherein the battery utilization instructions received for recharging a respective battery include instructions to recharge the respective battery from an engine of the electric vehicle (See Fig.4B, Step#495, disclose charging the batteries from the electric motor of the vehicle).
As per claim 5, WAKITANI and BOTTS disclose the battery controller of claim 1 as discussed above, wherein the battery utilization instructions comprise respective instructions for each of the plurality of batteries (See BOTTS, Fig.4B, disclose instruction to the first and second batteries controlling their discharge and charge operations).

As per claim 6, WAKITANI and BOTTS disclose the battery controller of claim 1 as discussed above, further comprising transmitting real-time battery status information collected for each of the plurality of batteries installed in the electric vehicle to the battery management system which is configured to adjust the battery utilization instructions based on the real-time battery status (See BOTTS, Par.59, discloses monitoring the plurality of batteries for real time evaluation and controlling the charging/discharging of the batteries to optimize performance).
Claim(s) 8-9, 11-13, 19, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON et al. (US 2018/0045533 A1, hereinafter JACKSON) in view of WAKITANI.
As per claims 8 and 25, JACKSON discloses a method of optimizing utilization of electric vehicles batteries, comprising: 
using at least one processor (See Fig.2, Item#203 and Par.26, disclose a server which is a computer comprising a processor, the cloud server receives vehicle information sent by the vehicles 201 to the cloud server) for: 
receiving a travel plan of each of a plurality of electric vehicles of a fleet defining at least a route (See Fig.3, Step#301 and 305, disclose receiving destination input and vehicle route info. Par.33, discloses that the vehicle system may be in communication with an off-board system and sends the route information to the off-board system, Par.25 further discloses that the calculations may be done at a server remote to the vehicle) and a scheduled time of each trip assigned for the respective electric vehicle during a certain time period (See Par.39, discloses that each vehicle may send vehicle data including vehicle battery and route information and vehicle estimated arrival time. Par.33. further discloses taking traffic into consideration when routing the vehicle, traffic is correlated to time as it changes depending on the time of day), each electric vehicle is powered by a set of rechargeable batteries installed in the respective electric vehicle (Par.27, discloses the vehicle is an electric vehicle comprising batteries), each of the batteries of the set is rechargeable in each of a plurality of charging sites (See Par.5, disclose a plurality of charging stations for charging the vehicle batteries); 
receiving real-time battery status of each of a plurality of batteries installed in the plurality of electric vehicles or recharged at each of the plurality of charging sites (See Fig.2, Items#201, disclose a plurality of vehicles, Fig.3, discloses that each of the vehicle sends the battery info to the server and based on the battery info and the vehicle route info a determination is made as to whether the vehicle has enough remaining battery capacity to reach the destination); 
computing battery utilization instructions for recharging each of the plurality of batteries based on the travel plan and the battery status to optimize utilization of at least some of the plurality of batteries (See Fig.3, Step#307 and Par.35, discloses that when the cloud server sends information to the vehicle regarding the recommended charging station when it determines that the battery capacity is not enough for the vehicle to reach its destination); and 
transmitting the battery utilization instructions (See Fig.3, Steps#309 and 311, disclose sending a message to the vehicle to output guidance of battery use when the battery capacity is enough to reach the destination and to provide the vehicle with a charging station information when the battery capacity is determined not to be enough to reach the destination). However JACKSON does not disclose the vehicles each comprise batteries which are replaceable or that the processor computes battery utilization instructions for using each of the plurality of batteries based on the travel plan and the battery status to optimize utilization of at least some of the plurality of batteries.
WAKITANI discloses a control server for acquiring date from vehicles and providing battery utilization instructions to the vehicles, the server computes battery utilization instructions for using each of the plurality of batteries based on the travel plan and the battery status to optimize utilization of at least some of the plurality of batteries (See Fig.5, Step#SB6 and Pars.173-174, disclose that the server determines that the vehicle will not make it to the charging station, the server controls the vehicle load to reduce battery power consumption such that the vehicle can make it to the recommended station. Par.105, discloses that the server receives “battery residual quantity information J2, vehicle position information J3, destination route information J4, vehicle type information J5, battery standards information J6, load state information J7, user identification information J8, and number plate information J9.”. The server uses the previously mentioned information to determine the charging station and battery utilization instruction regarding battery use) and the vehicles comprise replaceable rechargeable batteries (See Par.55, discloses the vehicle comprising a replaceable battery BT mounted on the vehicle. Par.60, discloses that the amount of time required for the vehicle to be able to continue travel is shorter than that required by a system which charges the battery on board).
JACKSON and WAKITANI are analogous art since they both deal with vehicle battery charging management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by JACKSON with that of WAKITANI by using replaceable batteries and generating a plan to reduce the use of the battery when the battery charge is below the level needed for the vehicle to reach the charging station for the benefit of ensuring that the vehicle can make it to the charging station and reducing the waiting time for the vehicle before it continues its journey.

As per claim 9, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, wherein at least some of the plurality of batteries can be installed in at least some of the plurality of electric vehicles (See JACKSON, Fig.2 and Par.27, disclose a plurality of vehicles 201, each comprising plurality of batteries, WAKITANI, Par.55, discloses each vehicle comprising a replaceable battery BT mounted on the vehicle. Par.60, discloses that the amount of time required for the vehicle to be able to continue travel is shorter than that required by a system which charges the battery on board).

As per claim 11, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, wherein each of the plurality of electric vehicles comprises a local battery controller configured to control usage and recharging of each battery of the set installed in the respective electric vehicle (See WAKITANI, Fig.1, Item#13, disclose vehicle control device, also see Fig.5 steps#SB7-SB10, disclose the server generating load control information, station guidance information and guidance control data and transmit the information to the vehicle  which processed the guidance such as the load control using the local controller. The local controller also executes the guidance of routing the vehicle to the selected charging station). 

As per claim 12, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, wherein the battery utilization instructions computed for using a respective battery include at least one of: instructions to install the respective battery in one of the plurality of electric vehicles, and instructions to use the respective battery according to at least one usage rule (See WAKITANI, Fig.5, Steps#SB7-SB10, disclose utilization instructions transmitted from the server to the vehicle to satisfy the rule that the reduces its energy consumption in to ensure the vehicle arrival at the charging site).

As per claim 13, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, wherein the battery utilization instructions computed for recharging a respective battery include at least one of: instructions indicating one of the plurality of charging sites selected to for recharging the respective battery, instructions indicating a respective charger in the selected charging site selected to recharge the respective battery, instructions to recharge the respective battery from at least one another battery installed in the same electric vehicle, instructions to recharge the respective battery from an engine of a respective electric vehicle, and instructions for recharging the respective battery according to at least one charging rule (See WAKITANI, Fig.5, Steps#SB2-SB3 and SB8-SB10, disclose the server performs station selection processing, calculates the expected arrival date and time of the vehicle at the station and transmits station guidance information and guidance control data to the vehicle side).

As per claim 19, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, further comprising adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on at least one traffic condition reported along a route of at least one trip assigned to at least one of the plurality of electric vehicles (See JACKSON, Par.42, discloses that the server receives from the vehicle route information and information in the vicinity of the vehicle such as traffic. WAKITANI, Par.143, discloses considering traffic congestion before sending station guidance instructions to the vehicle).

As per claim 21, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, further comprising adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on at least one energy consumption parameter of the power source in at least one of the plurality of charging sites (See WAKITANI, Pars.132-133, disclose taking into consideration the schedules and reservations at each lane of the charging station before recommending it, Par.140, discloses that wait time at the station is suppressed as a result. Wait time in this case is correlated to energy consumption at the station since the vehicle consumes battery power while waiting).

As per claim 24, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, wherein each of the plurality of electric vehicles is a member of a group consisting of: a ground vehicle, an aerial vehicle and a naval vehicle (See JACKSON, Fig.2, Items#201, disclose a group of ground vehicles).

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON in view of WAKITANI and in further view of BOTTS.
As per claim 10, JACKSON and BOTTS disclose the method of claim 8, however JACKSON and BOTTS do not explicitly disclose further comprising at least one of the plurality of batteries is rechargeable while installed in a respective electric vehicle from at least one of: at least one another battery installed in the same respective electric vehicle and from an engine of the electric vehicle.
BOTTS discloses an electric vehicle comprising a plurality of batteries wherein at least one of the plurality of batteries is rechargeable while installed in a respective electric vehicle from at least one of: at least one another battery installed in the same respective electric vehicle and from an engine of the electric vehicle (See Fig.4B, Step#495, discloses the first battery and the second battery are charged from the first drive motor, also see Fig.4B, steps#492 and 497, disclose charging one battery using another battery).
JACKSON, WAKITANI and BOTTS are analogous art since they all deal with vehicle battery charging management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by JACKSON and WAKITANI with that of BOTTS by charging the vehicle batteries from the motor for the benefit of increasing the range of the vehicle.

As per claim 17, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, however JACKSON and WAKITANI disclose wherein the optimized utilization of at least some of the plurality of batteries comprises at least one of: reduced number of recharge cycles of at least one of the plurality of batteries, not exceeding a maximum voltage level in at least one of the plurality of batteries, not exceeding a minimum voltage level in at least one of the plurality of batteries and reducing a maintenance cost of the plurality of batteries.
BOTTS discloses an electric vehicle comprising control functions performed locally or using a client-server mode (See Par.79), wherein the optimized utilization of at least some of the plurality of batteries comprises at least one of: reduced number of recharge cycles of at least one of the plurality of batteries, not exceeding a maximum voltage level in at least one of the plurality of batteries, not exceeding a minimum voltage level in at least one of the plurality of batteries and reducing a maintenance cost of the plurality of batteries (See Par.59, discloses maximum and minimum cell voltages are monitored and used when batteries are charged during regeneration mode and also monitoring number of total cycles).
JACKSON, WAKITANI and BOTTS are analogous art since they all deal with vehicle battery charging management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of JACKSON and WAKITANI with that of BOTTS by including utilization instructions not to exceed battery maximum voltage for the benefit of protecting the battery against overcharging (See BOTTS, Par.59).
Claim(s) 15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON in view of WAKITANI and in further view of LINDEMANN et al. (US 2020/0011687 A1, hereinafter LINDEMANN).
As per claim 15, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, however JACKSON and WAKITANI do not disclose wherein updated battery utilization instructions are computed upon reception of updated battery status of at least one of the plurality of batteries.
LINDEMANN discloses a vehicle energy tracking and route recommendation system wherein updated battery utilization instructions are computed upon reception of updated battery status of at least one of the plurality of batteries (See Pars.93-99 and Fig.3, disclose at Step#420, the server 80 builds an energy usage prediction plan based on the initial data including route information and battery data and sends the energy usage prediction plan to the vehicle 12. The vehicle after travelling a segment of the actual road or periodically sends actual energy consumption data including updated battery data back to the server which associates the energy consumption data with a specific route segment [Step#440]. The server then recalculates the energy consumption prediction plan based on the updated data and sends the updated plan to the vehicle [Step#450-460]. The process is repeated and updated data is sent back to the server and an updated plan is calculated and sent back to the vehicle).
JACKSON, WAKITANI and LINDEMANN are analogous art since they all deal with vehicle energy usage tracking and vehicle routing systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by JACKSON and WAKITANI with that of LINDEMANN by generating updated utilization instructions based on updated battery status for the benefit of continuously providing the vehicle with accurate information that guarantees the user reaches his/her destination.

As per claim 22, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, however JACKSON and WAKITANI do not disclose further comprising adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on at least one environmental condition reported for a geographical area of at least one trip assigned to at least one of the plurality of electric vehicles.
LINDEMANN discloses a vehicle energy tracking and route recommendation system further comprising adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on at least one environmental condition reported for a geographical area of at least one trip assigned to at least one of the plurality of electric vehicles (See Par.40, discloses the backend server determines the energy usage prediction plan by considering many factors including weather, geography and traffic conditions. Fig.4 and Par.81, disclose weather conditions 120 provided as an input to energy prediction modeling procedure 140 as part of the information used to determine the energy usage prediction plan. Par.81, discloses “The weather data can represent temperatures, road conditions (e.g., snow accumulation, flooding), precipitation amounts, natural disasters, and other weather-related data).
JACKSON, WAKITANI and LINDEMANN are analogous art since they all deal with vehicle energy usage tracking and vehicle routing systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by JACKSON and WAKITANI with that of LINDEMANN by adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on at least one environmental condition reported for a geographical area of at least one trip assigned to at least one of the plurality of electric vehicles for the benefit of generating an accurate usage prediction plan which considers weather data since weather/road conditions affect acceleration, deceleration, travel duration and therefore energy consumption.

As per claim 23, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, however JACKSON and WAKITANI do not disclose further comprising adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on at least one operational parameter of the at least one battery learned using at least one Machine65 Learning (ML) model applied to the real-time status information of the at least one battery.
LINDEMANN discloses a vehicle energy tracking and route recommendation system further comprising adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on at least one operational parameter of the at least one battery learned using at least one Machine65 Learning (ML) model applied to the real-time status information of the at least one battery (See Pars.18-19, disclose that the actual energy consumption is fed back into the learning model to generate model calibration information. Fig.2, discloses a learning phase 300 and Par.79, discloses “Energy usage prediction information 142 from the energy usage prediction modelling procedure 140 and actual energy usage information 242 from the vehicle tracking procedure 240 can be input into a route tracking procedure 310 of the learning phase 300”).
JACKSON, WAKITANI and LINDEMANN are analogous art since they all deal with vehicle energy usage tracking and vehicle routing systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by JACKSON and WAKITANI with that of LINDEMANN by adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on at least one operational parameter of the at least one battery learned using at least one Machine65 Learning (ML) model applied to the real-time status information of the at least one battery for the benefit of continuously providing the vehicle with accurate information that guarantees the user reaches his/her destination.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON in view of WAKITANI and in further view of GUSIKHIN et al. (US 2015/0019132 A1, hereinafter GUSIKHIN).
As per claim 18, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, however JACKSON and WAKITANI do not disclose further comprising adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on at least one driving pattern of at least one of the plurality of electric vehicles.
GUSIKHIN discloses system for vehicle routing further comprising adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on at least one driving pattern of at least one of the plurality of electric vehicles (See Par.52, discloses determining the identity of the driver and taking into account the driver driving behavior in determining the how long the remaining charge in the battery will last. When a driver enters a vehicle, the driving pattern associated with the driver is now expected of the vehicle).
JACKSON, WAKITANI and GUSIKHIN are analogous art since they all deal with vehicle routing systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by JACKSON and WAKITANI with that  of GUSIKHIN by adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on at least one driving pattern of at least one of the plurality of electric vehicles for the benefit avoiding erroneous battery range estimates by accurately estimating the vehicle range taking into account the driving pattern.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON in view of WAKITANI and in further view of VICKERY et al. (US 2019/0207267, hereinafter VICKERY).
As per claim 14, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, however JACKSON and WAKITANI do not disclose wherein the battery utilization instructions further comprise instructions to transfer at least one of the plurality of batteries from one of the plurality of charging sites to another one of the plurality of charging sites.
VICKERY discloses a system for managing batteries wherein the battery utilization instructions further comprise instructions to transfer at least one of the plurality of batteries from one of the plurality of charging sites to another one of the plurality of charging sites (See Par.32, discloses “the … system enables a system operator to perform a ‘battery location optimization” process by moving the batteries in the system close to similar ones. For example, the disclose system can motivate battery users to move batteries between different stations”).
JACKSON, WAKITANI and VICKERY are analogous art since they all deal with vehicle routing and battery management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by JACKSON and WAKITANI with that of VICKEY by providing instruction to transfer at least one of the plurality of batteries from one of the plurality of charging sites to another one of the plurality of charging sites for the benefit of improving the system efficiency by grouping similar batteries together
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON in view of WAKITANI and in further view of KOBAYASHI et al. (US 2012/0136574 A1, hereinafter KOBAYASHI).
As per claim 16, JACKSON and WAKITANI disclose the method of claim 8 as discussed above, however JACKSON and WAKITANI do not disclose wherein each of the plurality of trips starts in one of the plurality of charging sites and ends in one of the plurality of charging sites.
KOBAYASHI discloses a vehicle operation support system wherein each of the plurality of trips starts in one of the plurality of charging sites and ends in one of the plurality of charging sites (See Par.37 and Fig.3, Items#2520 and 2521, disclose an origin charging station and a destination charging station).
JACKSON, WAKITANI and KOBAYASHI are analogous art since they all deal with vehicle routing management systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of JACKSON and WAKITANI with that of KOBAYASHI such that each of the plurality of trips starts in one of the plurality of charging sites and ends in one of the plurality of charging sites for the benefit of ensuring the vehicle battery is always ready for an upcoming trip.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON in view of WAKITANI and in further view of HORITA (US 2013/0226441 A1, hereinafter HORITA)
As per claim 20, JACKSON and WAKITINAI disclose the method of claim 8 as discussed above, further comprising adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on availability of charging station (See Pars.137-138, disclose that part of the selection of the charging station is looking at the reservation database and determining if a station has an available lane at the time the vehicle is expected to arrive, if there’s no availability the station is not set as a target. Par.249, also discloses that battery replacement can be done manually or automatically). However JACKSON and WAKITANI do not disclose adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on availability of charging station maintenance personnel capable to apply the battery utilization instructions.
HORITA discloses a system for supporting a user of an electric vehicle comprising a server which receives vehicle information and calculates risk of battery shortage and adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on availability of charging station maintenance personnel capable to apply the battery utilization instructions (See Fig.5, Item#S9 and S12 and Par.112. Also See par.12, discloses that part of determining the availability of a station is determining “available support personnel for performing an exchange of the battery”).
JACKSON, WAKITANI and HORITA are analogous art since they all deal with vehicle routing and energy tracking systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of JACKSON and WAKITANI with that of HORITA by adjusting the battery utilization instructions computed for at least one of the plurality of batteries based on availability of charging station maintenance personnel capable to apply the battery utilization instructions for the benefit ensuring the presence of trained personnel capable of replacing the vehicle battery.
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON in view of VICKERY.
As per claims 26-27, JACKSON discloses a system and method for optimizing deployment of replaceable rechargeable batteries powering a fleet of electric vehicles (See Fig.2, Items#201, disclose a plurality of vehicles), comprising:
at least one processor executing a code (See Fig.2, Item#203 and Par.26, disclose a server which is a computer comprising a processor, the cloud server receives vehicle information sent by the vehicles 201 to the cloud server), the code comprising:
code instructions to receive an estimated travel plan defining an expected number of trips planned for a plurality of electric vehicle, a route of each trip, a schedule of each trip over a predefined time period, and a location of at least one charging site (See Fig.3, Step#301 and 305, disclose receiving destination input and vehicle route info from a plurality of vehicles. Par.33, discloses that the vehicle system may be in communication with an off-board system and sends the route information to the off-board system, Par.25 further discloses that the calculations may be done at a server remote to the vehicle, See Par.39, discloses that each vehicle may send vehicle data including vehicle battery and route information and vehicle estimated arrival time. Par.33. further discloses taking traffic into consideration when routing the vehicle, traffic is correlated to time as it changes depending on the time of day. Par.26 further discloses the cloud server providing information to the vehicle regarding a charging station). However JACKSON does not disclose code instructions to compute an optimal battery deployment configuration of a plurality of replaceable rechargeable batteries interchangeable between at least some of the plurality of electric vehicles which are required to power the plurality of electric vehicles operated according to the estimated travel plan by applying at least one optimization function configured to optimize at least one variable defining the battery deployment configuration in order to reduce an overall cost of the battery deployment configuration, the at least one variable comprising: a number of replaceable rechargeable batteries and a number of chargers in the at least one charging site; and code instructions to output the number of replaceable rechargeable batteries and the number of chargers determined for the optimal battery deployment configuration.
VICKERY discloses a system for managing batteries wherein the battery utilization instructions further comprise instructions to compute an optimal battery deployment configuration of a plurality of replaceable rechargeable interchangeable between at least some of the plurality of electric vehicles batteries which are required to power the plurality of electric vehicles operated according to the estimated travel plan by applying at least one optimization function configured to optimize at least one variable defining the battery deployment configuration in order to reduce an overall cost of the battery deployment configuration, the at least one variable comprising: a number of replaceable rechargeable batteries and a number of chargers in the at least one charging (See Par.32, discloses “the … system enables a system operator to perform a ‘battery location optimization” process by moving the batteries in the system close to similar ones. For example, the disclose system can motivate battery users to move batteries between different stations”. The system determines that batteries need to be transferred from one station to another based on expected demand using historical data that determines expected trips and configures batteries to be placed in the areas of expected demand. it is implicit that vehicles of the same make and model will have interchangeable batteries).
JACKSON and VICKERY are analogous art since they both deal with vehicle routing and battery management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by JACKSON with that of VICKERY by providing instruction to configure the placement of batteries such that a certain number of batteries is placed at specific station based on expected demand for the benefit of ensuring the presence of batteries to provide to the vehicle when they arrive at the station. The same concept of ensuring that expected demand is satisfied is used in determining the number of charging station in each area. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859